ORDER
By order filed on July 11, 2013, we indefinitely suspended respondent Douglas A. Ruhland, based on his failure to provide proof of his successful completion of the professional responsibility portion of the state bar examination. Respondent has filed an affidavit stating that he has fully complied with the terms of the suspension order, including successful completion of the professional responsibility portion of the state bar examination. The Director of the Office of Lawyers Professional Responsibility has no objection to respondent’s reinstatement to the practice of law.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Douglas A. Ruhland, is reinstated to the practice of law effective as of the date of the filing of this order and is placed on supervised probation until August 6, 2014, subject to the conditions imposed by our August 6, 2012, order. See In re Ruhland, 818 N.W.2d 522, 522-23 (Minn.2012) (order).
BY THE COURT:
/s/_ Alan C. Page Associate Justice